McMurray, Presiding Judge.
On March 24, 1988, appellant filed his appeal in this court. Since no enumeration of errors and brief were timely received by this court, on May 19, 1988, we ordered appellant to file such no later than May 27, 1988. The appellant failed to submit an enumeration of errors and brief in compliance with our order and we hereby dismiss the appeal pursuant to Rule 27 (a) and Rule 14 of the Rules of the Court of Appeals of Georgia.
*239Decided September 6, 1988.
LeRoy Cauley, pro se.
Thomas L. Thompson, Jr., for appellee.

Appeal dismissed.


Pope and Benham, JJ., concur.